
	
		I
		111th CONGRESS
		1st Session
		H. R. 4399
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2009
			Mr. Serrano (for
			 himself, Mr. Terry,
			 Mr. Maffei,
			 Mr. Gonzalez,
			 Mr. Carnahan, and
			 Mr. Israel) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform, and in addition to the
			 Committees on Energy and
			 Commerce, Transportation
			 and Infrastructure, and Science and Technology, for a period to
			 be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To further the national deployment of electric drive
		  vehicles, to strengthen and enhance the national power grid through the
		  integration of such vehicles, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 American Electric Vehicle Manufacturing
			 Act.
		2.Electric vehicle
			 program establishment and goals
			(a)EstablishmentSubject to amounts made available in
			 advance in appropriations Acts, the Secretary of Energy, in consultation with
			 the United States Postal Service, shall establish a program, to be carried out
			 in 2 phases, to award funds for the manufacture, testing, and delivery of at
			 least 20,000 electric drive United States Postal Service Long Life Vehicles or
			 other road vehicles for local postal delivery, to further the deployment of
			 electric drive vehicles and the development of grid services using electric
			 drive vehicles, including Vehicle-to-Grid.
			(b)Goals of the
			 programThe goals of the program established pursuant to
			 subsection (a) are—
				(1)to stimulate
			 private industry development of highly efficient electric drive vehicles,
			 advanced electric drive powertrains, Electric Vehicle Battery Packs, and
			 charging infrastructure by providing large-scale customer demand to purchase,
			 test, and deploy electric drive vehicles and advanced electric drive powertrain
			 conversion kits nationwide;
				(2)to provide Smart
			 Grid integration by establishing a large-scale test bed in multiple regions of
			 the United States for utilities, fleet owners, Independent System Operators,
			 and aggregators to develop charging infrastructure, protocols, and standards
			 for Vehicle-to-Grid deployment and other grid services using electric drive
			 vehicles;
				(3)to independently
			 assess the performance and economic and environmental costs and benefits of
			 electric drive vehicles and advanced electric drive powertrains and to make the
			 results of such assessment publicly available through an information
			 clearinghouse to the extent consistent with the protection of proprietary
			 information;
				(4)to support
			 development of renewable energy systems by aggregating and facilitating the use
			 of vehicle battery storage capabilities to accommodate the intermittency of
			 emerging renewable energy systems, particularly wind systems; and
				(5)to support the
			 eventual transition of the United States Postal Service fleet to electric drive
			 vehicles for postal delivery.
				3.Requirements for
			 Phase I of the electric vehicle program
			(a)Phase I areas of
			 interestThe Secretary, after
			 consultation with the United States Postal Service, shall, at a minimum, award
			 funds to carry out the following areas of interest under the program
			 established pursuant to section 2(a):
				(1)All-electric
			 trucks
					(A)In
			 generalThe production and delivery of 2,000 all-electric trucks
			 that meet the requirements of subparagraph (B).
					(B)RequirementsAn
			 all-electric truck under subparagraph (A) shall—
						(i)be capable of interchangeably using
			 Electric Vehicle Battery Packs sized at 20 kilowatt-hours, 30 kilowatt-hours,
			 or 40 kilowatt-hours of useful kilowatt-hour capacity or have a driving range
			 of greater than 75 miles on a single charge;
						(ii)use a maximum of 676 watt-hours per mile on
			 a 50 percent-derated US06 urban driving cycle, including the benefits of
			 regenerative braking when operated in a moderate climate;
						(iii)have a durable design for a minimum of a
			 10-year service life;
						(iv)have a minimum internal cargo capacity of
			 175 cubic feet or 1,750 pounds;
						(v)have met all applicable requirements of
			 chapter III and chapter V of subtitle B of title 49, Code of Federal
			 Regulations before being delivered;
						(vi)be
			 capable of attaining a minimum highway speed of 70 miles per hour on a level
			 grade and 40 miles per hour going up a 10 percent grade;
						(vii)have 4-wheels with forward and reverse
			 drive capabilities;
						(viii)have a curb weight of less than 5,000
			 pounds;
						(ix)have a turning radius of less than 50
			 feet;
						(x)be capable of accelerating from 0 to 60
			 miles per hour in less than 15 seconds and braking from 30 to 0 miles per hour
			 in less than 55 feet;
						(xi)be capable of continuously and safely
			 ascending and descending 20 percent slopes at 20 miles per hour for up to one
			 minute;
						(xii)be Vehicle-to-Grid Compatible; and
						(xiii)be compatible with and use charging
			 stations produced and installed pursuant to paragraph (6).
						(C)DeliveriesDeliveries of all-electric trucks under
			 subparagraph (A) to the United States Postal Service shall begin by month 13
			 and conclude not later than the end of month 15 after the program start
			 date.
					(D)Electric Vehicle
			 Battery PacksEach recipient
			 of an award of funds under this paragraph shall also deliver an additional
			 number of Electric Vehicle Battery Packs equal to 20 percent of the number of
			 all-electric trucks delivered by such recipient. The timing, delivery point,
			 and composition of Electric Vehicle Battery Pack nameplate capacity shall be
			 determined by the coordinating entity.
					(E)Target number of
			 awardsTo encourage
			 competition, to the extent practicable, the Secretary shall make 1 or 2 awards
			 of funds to produce a total of 2,000 all-electric trucks under this paragraph.
			 If the Secretary determines no applicant for an award of funds under this
			 paragraph is qualified and responsive, then funds appropriated for the area of
			 interest under this paragraph shall be used instead to increase the number of
			 vehicles produced pursuant to paragraph (2).
					(2)New electric
			 United States Postal Service Long Life Vehicles and new Derivative Electric
			 Vehicles
					(A)In
			 generalThe design, qualification, production, and delivery
			 of—
						(i)4,000 new electric
			 United States Postal Service Long Life Vehicles that meet the requirements of
			 subparagraph (B); and
						(ii)200
			 new Derivative Electric Vehicles that meet the requirements of subparagraph
			 (C).
						(B)New electric
			 United States Postal Service Long Life Vehicle requirementsA new
			 electric United States Postal Service Long Life Vehicle under subparagraph (A)
			 shall be a new highly efficient all-electric vehicle, intended to replace an
			 existing United States Postal Service Long Life Vehicle, and shall—
						(i)be capable of interchangeably using
			 Electric Vehicle Battery Packs sized at 20 kilowatt-hours, 30 kilowatt-hours,
			 or 40 kilowatt-hours of useful kilowatt-hour capacity;
						(ii)use
			 a maximum of 338 watt-hours per mile on a 50 percent-derated US06 urban driving
			 cycle, including the benefits of regenerative braking when operated in a
			 moderate climate;
						(iii)have an
			 all-aluminum body similar to the body of an existing United States Postal
			 Service Long Life Vehicle with a durable design for an expected 20-year service
			 life;
						(iv)have a minimum
			 internal cargo capacity of 175 cubic feet or 1,750 pounds;
						(v)have
			 right-hand drive;
						(vi)have met all applicable requirements of
			 chapter III and chapter V of subtitle B of title 49, Code of Federal
			 Regulations before being delivered;
						(vii)be
			 capable of attaining a minimum highway speed of 70 miles per hour on a level
			 grade and 40 miles per hour going up a 10 percent grade;
						(viii)have 4-wheels with forward and reverse
			 drive capabilities;
						(ix)have a curb weight of less than 5,000
			 pounds;
						(x)have a turning radius of less than 50
			 feet;
						(xi)be capable of accelerating from 0 to 60
			 miles per hour in less than 15 seconds and braking from 30 to 0 miles per hour
			 in less than 55 feet;
						(xii)be capable of continuously and safely
			 ascending and descending 20 percent slopes at 20 miles per hour for up to one
			 minute;
						(xiii)be Vehicle-to-Grid Compatible; and
						(xiv)be compatible with and use charging
			 stations produced and installed pursuant to paragraph (6).
						(C)New Derivative
			 Electric Vehicle requirementsA new Derivative Electric Vehicle
			 under subparagraph (A)(ii) shall be a new highly efficient all-electric vehicle
			 that uses the chassis and powertrain design of a new electric United States
			 Postal Service Long Life Vehicle that meets the requirements under subparagraph
			 (B) and shall—
						(i)be capable of interchangeably using
			 Electric Vehicle Battery Packs sized at 20 kilowatt-hours, 30 kilowatt-hours,
			 or 40 kilowatt-hours of useful kilowatt-hour capacity;
						(ii)use
			 a maximum of 563 watt-hours per mile on a 50 percent-derated US06 urban driving
			 cycle, including the benefits of regenerative braking when operated in a
			 moderate climate;
						(iii)have the upper
			 body of the manufacturer’s choosing (such as a taxi or pickup truck body) to
			 enable the vehicle to be used for a variety of purposes, including mail
			 delivery, and with a durable design to last a minimum of 10 years or 150,000
			 miles; 
						(iv)have met all applicable requirements of
			 chapter III and chapter V of subtitle B of title 49, Code of Federal
			 Regulations before being delivered;
						(v)be
			 capable of attaining a minimum highway speed of 70 miles per hour on a level
			 grade and 40 miles per hour going up a 10 percent grade;
						(vi)have 4-wheels with forward and reverse
			 drive capabilities;
						(vii)have a curb weight of less than 5,000
			 pounds;
						(viii)have a turning radius of less than 50
			 feet;
						(ix)be capable of accelerating from 0 to 60
			 miles per hour in less than 15 seconds and braking from 30 to 0 miles per hour
			 in less than 55 feet;
						(x)be capable of continuously and safely
			 ascending and descending 20 percent slopes at 20 miles per hour for up to one
			 minute;
						(xi)be Vehicle-to-Grid Compatible; and
						(xii)be compatible with and use charging
			 stations produced and installed pursuant to paragraph (6).
						(D)DeliveriesDelivery
			 of vehicles under subparagraph (A) to the United States Postal Service shall
			 begin by month 25 and conclude not later than the end of month 30 after the
			 program start date.
					(E)Electric Vehicle
			 Battery PacksEach recipient
			 of an award of funds under this paragraph shall also deliver an additional
			 number of Electric Vehicle Battery Packs equal to 20 percent of the number of
			 vehicles delivered by such recipient. The timing, delivery point, and
			 composition of Electric Vehicle Battery Pack nameplate capacity shall be
			 determined by the coordinating entity.
					(F)Target number of
			 awardsTo encourage competition, to the extent practicable, the
			 Secretary shall make 2 awards of funds under this paragraph.
					(3)Electric drive
			 powertrains
					(A)In
			 generalThe design, qualification, production, and delivery of
			 advanced electric drive powertrains for converting existing United States
			 Postal Service Long Life Vehicles in the following quantities—
						(i)1,000 plug-in
			 hybrid electric vehicle powertrains that meet the requirements of subparagraph
			 (B); and
						(ii)2,000
			 all-electric powertrains that meet the requirements of subparagraph (C).
						(B)Plug-in hybrid
			 electric vehicle powertrain requirementsA plug-in hybrid electric vehicle
			 powertrain under subparagraph (A) shall be a vehicle powertrain that combines
			 an internal combustion engine, a battery, and an electric motor and that, when
			 joined with the upper body of a existing United States Postal Service Long Life
			 Vehicle shall—
						(i)have
			 a minimum range of 20 all-electric miles on an Environmental Protection Agency
			 urban driving cycle;
						(ii)have a minimum
			 gasoline fuel economy of 45 miles per gallon on combined urban and highway
			 driving cycles, as determined by the Administrator of the Environmental
			 Protection Agency;
						(iii)have a minimum
			 fuel tank capacity of 7.5 gallons;
						(iv)have an
			 advanced-chemistry battery pack design with an anticipated lifetime use without
			 replacement of a minimum of 10 years and 150,000 miles under normal driving
			 conditions;
						(v)have
			 passed applicable defrosting, cabin warming, seatbelt, and lighting tests from
			 the Federal motor vehicle safety standards before being delivered;
						(vi)have a durable
			 design for a minimum 10-year service life;
						(vii)have a minimum
			 internal cargo capacity of 125 cubic feet or 1,250 pounds;
						(viii)have idle stop,
			 regenerative braking, and engine-off (electric vehicle-only mode) as integrated
			 features;
						(ix)be
			 capable of attaining a minimum highway speed of 70 miles per hour on a level
			 grade and 40 miles per hour going up a 10 percent grade;
						(x)have 4-wheels with forward and reverse
			 drive capabilities;
						(xi)have a curb weight of less than 5,000
			 pounds;
						(xii)have a turning radius of less than 50
			 feet;
						(xiii)be capable of accelerating from 0 to 60
			 miles per hour in less than 15 seconds and braking from 30 to 0 miles per hour
			 in less than 55 feet;
						(xiv)be capable of continuously and safely
			 ascending and descending 20 percent slopes at 20 miles per hour for up to one
			 minute;
						(xv)be Vehicle-to-Grid Compatible; and
						(xvi)be compatible with and use charging
			 stations produced and installed pursuant to paragraph (6).
						(C)All-electric
			 powertrain requirementsAn all-electric powertrain under
			 subparagraph (A) shall be an all-electric vehicle powertrain that, when joined
			 with the upper body of a existing United States Postal Service Long Life
			 Vehicle shall—
						(i)be capable of interchangeably using
			 Electric Vehicle Battery Packs sized at 20 kilowatt-hours, 30 kilowatt-hours,
			 or 40 kilowatt-hours of useful kilowatt-hour capacity;
						(ii)use
			 a maximum of 563 watt-hours per mile on a 50 percent-derated US06 urban driving
			 cycle, including the benefits of regenerative braking when operated in a
			 moderate climate;
						(iii)have passed
			 applicable defrosting, cabin warming, seatbelt, and lighting tests from the
			 Federal motor vehicle safety standards before being delivered;
						(iv)have a durable
			 design for a minimum of a 10-year service life;
						(v)have
			 a minimum internal cargo capacity of 125 cubic feet or 1,250 pounds;
						(vi)be
			 capable of attaining a minimum highway speed of 70 miles per hour on a level
			 grade and 40 miles per hour going up a 10 percent grade;
						(vii)have 4-wheels with forward and reverse
			 drive capabilities;
						(viii)have a curb weight of less than 5,000
			 pounds;
						(ix)have a turning radius of less than 50
			 feet;
						(x)be capable of accelerating from 0 to 60
			 miles per hour in less than 15 seconds and braking from 30 to 0 miles per hour
			 in less than 55 feet;
						(xi)be capable of continuously and safely
			 ascending and descending 20 percent slopes at 20 miles per hour for up to one
			 minute;
						(xii)be Vehicle-to-Grid Compatible; and
						(xiii)be compatible with and use charging
			 stations produced and installed pursuant to paragraph (6).
						(D)DeliveriesDelivery
			 of all-electric powertrains and plug-in hybrid electric vehicle powertrains
			 under subparagraph (A) to recipients of funds for the area of interest under
			 paragraph (4) shall begin by month 19 and conclude not later than the end of
			 month 23 after the program start date.
					(E)Electric Vehicle
			 Battery PacksEach recipient of an award of funds for the design,
			 qualification, production, and delivery of all-electric powertrains under this
			 paragraph shall also deliver an additional number of Electric Vehicle Battery
			 Packs equal to 20 percent of the number of powertrains under subparagraph (A)
			 delivered by such recipient. The timing, delivery point, and composition of
			 Electric Vehicle Battery Pack nameplate capacity shall be determined by the
			 coordinating entity.
					(F)Target number of
			 awardsTo encourage competition, to the extent practicable, the
			 Secretary shall make 4 awards of funds under this paragraph for all-electric
			 powertrains and 2 awards of funds for plug-in hybrid electric vehicle
			 powertrains. If the Secretary determines no applicant for an award of funds
			 under this paragraph is qualified and responsive, then funds for the area of
			 interest under this paragraph shall be used instead to increase the number of
			 vehicles produced pursuant to paragraph (2).
					(4)Conversion of
			 existing United States Postal Service Long Life Vehicles
					(A)In
			 generalThe preparation and conversion of 3,000 existing United
			 States Postal Service Long Life Vehicles to electric drive using all-electric
			 powertrains and plug-in hybrid electric vehicle powertrains delivered pursuant
			 to paragraph (3).
					(B)DeliveriesDelivery
			 of United States Postal Service Long Life Vehicles converted pursuant to
			 subparagraph (A) to the United States Postal Service shall begin by month 20
			 and conclude not later than the end of month 24 after the program start
			 date.
					(C)Target number of
			 awardsTo encourage
			 competition, to the extent practicable, the Secretary shall make 2 awards of
			 funds under this paragraph.
					(5)Plug-in hybrid
			 electric vehicles
					(A)In
			 generalThe production and delivery of 1,000 plug-in hybrid
			 electric vehicles that meet the requirements of subparagraph (B).
					(B)RequirementsA
			 plug-in hybrid electric vehicle under subparagraph (A) shall—
						(i)have
			 a minimum range of 20 all-electric miles on an Environmental Protection Agency
			 urban driving cycle;
						(ii)have a minimum
			 gasoline fuel economy of 30 miles per gallon on combined urban and highway
			 drive cycles, as determined by the Administrator of the Environmental
			 Protection Agency;
						(iii)have an advanced-chemistry battery pack
			 design with an anticipated lifetime use without replacement of a minimum of 10
			 years and 150,000 miles under normal driving conditions;
						(iv)have a durable
			 design for a minimum 10-year service life;
						(v)have
			 a minimum internal cargo capacity of 50 cubic feet or 500 pounds;
						(vi)have idle stop,
			 regenerative braking, and engine-off (electric vehicle-only mode) as integrated
			 features;
						(vii)have met all applicable requirements of
			 chapter III and chapter V of subtitle B of title 49, Code of Federal
			 Regulations before being delivered;
						(viii)be capable of
			 attaining minimum highway speed of 70 miles per hour on a level grade and 40
			 miles per hour going up a 10 percent grade;
						(ix)have 4-wheels with forward and reverse
			 drive capabilities;
						(x)have a curb weight of less than 5,000
			 pounds;
						(xi)have a turning radius of less than 50
			 feet;
						(xii)be capable of accelerating from 0 to 60
			 miles per hour in less than 15 seconds and braking from 30 to 0 miles per hour
			 in less than 55 feet;
						(xiii)be capable of continuously and safely
			 ascending and descending 20 percent slopes at 20 miles per hour for up to one
			 minute;
						(xiv)be Vehicle-to-Grid Compatible; and
						(xv)be compatible with and use charging
			 stations produced and installed pursuant to paragraph (6).
						(C)DeliveriesDeliveries
			 of plug-in hybrid electric vehicles under subparagraph (A) to the United States
			 Postal Service shall begin by month 13 and conclude not later than the end of
			 month 15 after the program start date.
					(D)Target number of
			 awardsTo encourage
			 competition, to the extent practicable, the Secretary shall make 1 or 2 awards
			 of funds under this paragraph to produce a total of 1,000 plug-in hybrid
			 electric vehicles. If the Secretary determines no applicant for an award of
			 funds under this paragraph is qualified and responsive, then funds for the area
			 of interest under this paragraph shall be used instead to increase the number
			 of vehicles produced pursuant to paragraph (2).
					(6)Charging
			 stations
					(A)In
			 generalThe design, production, and installation of 12,000
			 charging stations that meet the requirements of subparagraph (B) at United
			 States Postal Service facilities, including areas accessible by the general
			 public.
					(B)RequirementsA
			 charging station under subparagraph (A) shall—
						(i)use
			 a connector that meets the Society of Automotive Engineers International J1772
			 standard (or its successor) and be capable of Level II charging;
						(ii)be
			 capable of supplying 208/240 volts and 80 amperes continuous;
						(iii)have a unique
			 identification code;
						(iv)be
			 capable of transmitting such unique identification code to the vehicle plugged
			 in to it; and
						(v)be capable of being connected to the
			 Internet through a communications facility such as powerline carrier, cellular
			 network, or wireless internet protocol.
						(C)InstallationInstallation
			 of 3,600 charging stations shall be completed by the end of month 12 after the
			 program start date, with the balance of the charging stations to be installed
			 by the end of month 18 after the program start date.
					(D)Target number of
			 awardsTo encourage
			 competition, to the extent practicable, the Secretary shall make 2 to 4 awards
			 of funds to produce and install a total of 12,000 charging stations under this
			 paragraph.
					(7)Smart Grid
			 technology
					(A)In
			 generalThe deployment of Smart Grid technologies, principally
			 Vehicle-to-Grid, for vehicles delivered pursuant to paragraphs (1), (2), (4),
			 and (5) to connect to the power grid for charging and discharging and the
			 provision of grid services.
					(B)Award
			 recipients
						(i)Award
			 teamsEach recipient of an award of funds under this paragraph
			 shall include a utility, Independent System Operator, and a separate entity
			 acting as aggregator of electric vehicle charging demand.
						(ii)Geographic
			 diversityIn awarding funds under this paragraph, the Secretary
			 shall, to the extent practicable, select award teams described in clause (i)
			 that represent a broad range of geographic areas in the United States and shall
			 ensure that a minimum of 1,000 vehicles from the test fleet and 1,200 charging
			 stations are deployed to the geographic service area represented by each such
			 award team.
						(iii)Multiple award
			 team membershipNo Independent System Operator may belong to more
			 than 2 award teams described in clause (i).
						(iv)Target number
			 of awardsTo encourage competition, to the extent practicable,
			 the Secretary shall make 7 awards of funds under this paragraph.
						(8)Lithium ion
			 battery repurposing
					(A)In
			 generalActivities to increase lithium ion battery repurposing
			 and lithium ion battery recycling infrastructure, including—
						(i)analyses of
			 business models and demonstration of uses of lithium ion batteries after the
			 removal of such batteries from electric drive vehicles; and
						(ii)building or
			 increasing production capacity of a lithium ion battery recycling plant in the
			 United States that has demonstrated the ability to recycle a minimum of 2,000
			 lithium ion battery packs per month (or equivalent throughput).
						(B)Target number of
			 awardsTo encourage competition, to the extent practicable, the
			 Secretary shall make 2 awards of funds under this paragraph.
					(9)Standards and
			 safety policies
					(A)In
			 generalThe development of standards and safety policies for, at
			 a minimum, the following categories relating to deployment of the test
			 fleet:
						(i)Standards for
			 electricity tariffs for Vehicle-to-Grid or time-of-day charging, or
			 both.
						(ii)Standards for
			 communication protocols involving electric drive batteries and Vehicle-to-Grid
			 or other grid services.
						(iii)Standards for
			 battery safety and battery recycling.
						(iv)Standards for
			 charging station infrastructure.
						(v)Standards for
			 integration of the test fleet with intermittent renewable energy sources
			 (especially wind).
						(B)Target number of
			 awardsTo encourage competition, to the extent practicable, the
			 Secretary shall make a minimum of 1 award of funds for each award category
			 described under subparagraph (A).
					(b)Intent of
			 CongressIt is the intent of Congress to encourage the greatest
			 amount of competition and the widest range of applicants (including large and
			 small and geographically diverse companies) to receive awards of funds for the
			 areas of interest under subsection (a).
			(c)Awards
				(1)Competitive
			 solicitationThe Secretary
			 shall issue a competitive solicitation for awards of Federal funds for the
			 areas of interest under subsection (a).
				(2)Federal
			 shareThe Secretary shall
			 determine the amount of funds each recipient of an award of funds under this
			 Act shall provide, from non-Federal sources, to carry out the activities
			 supported by the award of funds. Recipients of awards of funds under paragraphs
			 (1), (2), (3), and (5) of subsection (a) may receive awards of funds of up to
			 80 percent of the total costs to carry out development and qualification
			 activities for a project under each such respective paragraph.
				(d)Assessment,
			 Coordination, and Data Analyses RequirementsThe Secretary shall,
			 for assessment, coordination, and data analyses, make one award of funds for
			 each of the following areas of interest under the program established pursuant
			 to section 2(a):
				(1)Charge and use
			 data collectionCollection and assessment of charge and use data
			 for the test fleet to capture actual daily vehicle use data and conditions in
			 the field for determining the economic cost per vehicle mile of
			 operation.
				(2)Charging and
			 Vehicle-to-Grid data collectionCollection and assessment of
			 charging data and grid services provided, including Vehicle-to-Grid, for all
			 vehicles in the test fleet, including—
					(A)analysis of the total energy added to each
			 Electric Vehicle Battery Pack in the test fleet per day;
					(B)quantification of
			 battery use for Vehicle-to-Grid activity per vehicle per day;
					(C)analyses of the value of Vehicle-to-Grid
			 and other grid services provided per vehicle per day; and
					(D)evaluation of
			 charging station performance and usage.
					(3)Assessment of
			 mission requirementsAssessment of how well the test fleet
			 vehicles meet stated United States Postal Service vehicle objectives, including
			 mission requirements, availability, cost of ownership, energy use per mile, and
			 maintenance summaries. Such assessment shall include semiannual vehicle and
			 powertrain evaluations for each type of vehicle in the test fleet.
				(4)Economic and
			 environmental impactsAnalysis of the economic and environmental
			 impacts of all aspects of the test fleet (as compared to existing United States
			 Postal Service Long Life Vehicles), including—
					(A)projected
			 operating costs per mile for each of the powertrains and vehicles produced
			 under Phase I;
					(B)projected revenues
			 from Vehicle-to-Grid or other grid services per vehicle per day; and
					(C)articulation of
			 environmental impacts of continued deployment of electric drive vehicles for
			 the United States Postal Service.
					(5)Education and
			 outreachEducation and outreach to inform the general public,
			 industry, and State and local governments about the objectives and results of
			 the program established pursuant to section 2(a).
				(6)Coordination,
			 overall assessment, and summary report on Phase I
					(A)Coordinating
			 entityThe Secretary, after
			 consultation with the United States Postal Service and the Postal Regulatory
			 Commission, shall make an award of funds to an independent, non-governmental
			 entity, to provide coordination of Phase I, including coordination and timing
			 of the delivery of vehicles, powertrains, Electric Vehicle Battery Packs, and
			 charging stations from award recipients under subsection (a). Coordination
			 shall include recommendations of specific allocations of vehicles and charging
			 stations by location consistent with the goals of the program established
			 pursuant to section 2(a) and subject to the approval of the Secretary. The
			 entity selected to receive an award of funds under this paragraph shall have
			 demonstrated expertise in electric vehicles and postal needs and
			 regulation.
					(B)Reports
						(i)Phase I
			 reportThe entity selected to
			 receive an award of funds under this paragraph shall prepare a report that
			 evaluates the product and performance of each award recipient under subsection
			 (a). Such report shall be based on the data and analyses described in
			 paragraphs (1) through (4), the results of the testing conducted pursuant to
			 subsection (e), the least cost of ownership, United States Postal Service
			 mission requirements, and any other relevant factors. The report shall contain
			 recommendations for the Secretary to consider in awarding funds under Phase II,
			 including a ranking of Phase I award recipients for production of additional
			 vehicles and charging stations under Phase II. In extraordinary circumstances,
			 such as unexpected technological developments or breakthroughs, the report may
			 include a recommendation of a company or companies that were not Phase I award
			 recipients for the award of funds for the production of vehicles or charging
			 stations for Phase II. The report required under this clause shall be submitted
			 to the Secretary not later than 90 days after the submission of data and
			 analyses described in paragraphs (1) through (4) and the results of the testing
			 conducted pursuant to subsection (e).
						(ii)Phase II annual
			 reportsThe entity selected
			 to receive an award of funds under this paragraph shall review the performance
			 of Phase II award recipients and the quality of Phase II vehicles and submit an
			 annual report to the Secretary assessing the deployment of Phase II vehicles by
			 the United States Postal Service for 2 years after the delivery date of such
			 Phase II vehicles.
						(C)Award recipient
			 considerationsIn selecting the award recipient under this
			 paragraph, the Secretary shall consider the ability of each applicant to
			 provide objective, unbiased assessments not only with respect to individual
			 companies but also with respect to competing technologies and competing
			 segments of the electric vehicle industry (such as all-electric and plug-in
			 hybrid electric vehicles).
					(e)Accelerated use
			 testing by Department of Energy National Laboratories
				(1)Accelerated use
			 testing of battery packs in a laboratory settingThe Secretary shall direct one or more of
			 the Department of Energy National Laboratories to conduct tests of the Electric
			 Vehicle Battery Packs delivered pursuant to paragraphs (1), (2), and (3) of
			 subsection (a), the results of which shall be submitted to the Secretary and
			 the coordinating entity, to determine—
					(A)battery pack cycle
			 life in likely use; and
					(B)the projected
			 economic cost per vehicle mile of operation.
					(2)Accelerated use
			 testing of powertrains inside and outside of a laboratory
			 settingThe Secretary shall direct one or more of the Department
			 of Energy National Laboratories to conduct tests of the powertrains delivered
			 pursuant to subsection (a), the results of which shall be submitted to the
			 Secretary and the coordinating entity, to determine—
					(A)powertrain life
			 and warranty needs in projected use; and
					(B)the projected
			 economic cost per vehicle mile of operation.
					(f)Data completion
			 and integrity
				(1)Data
			 completionAll Phase 1 data
			 and analyses under paragraphs (1) through (4) of subsection (d) and the results
			 of the tests conducted pursuant to subsection (e) shall be submitted to the
			 Secretary and the coordinating entity not later than 44 months after the
			 program start date.
				(2)Integrity of
			 testing and data collectionThe Inspector General of the United
			 States Postal Service and the Inspector General of the Department of Energy
			 shall have joint responsibility to ensure the integrity of all testing and data
			 collection and the objectivity of all assessments and reports under this
			 section.
				(g)Disqualifications
				(1)Independent
			 assessmentNo person or entity who has a financial interest in
			 any member of team or entity applying for an award of funds under subsection
			 (a) shall be allowed to participate in any project for any area of interest
			 under subsection (d).
				(2)Independent
			 coordinationAny applicant for the award of funds under
			 subsection (d)(6) shall be disqualified from receiving an award of funds under
			 subsection (a).
				(h)Revenues
			 deposited into fund
				(1)Establishment of
			 fundThere is established in the Treasury of the United States a
			 fund to be known as the Postal Service Sustainability Fund,
			 consisting of such amounts as may be appropriated to the Postal Service
			 Sustainability Fund as provided in this section.
				(2)Transfers to
			 FundThere are hereby appropriated to the Postal Service
			 Sustainability Fund any amounts received for grid services pursuant to
			 subsection (a)(7) and any other revenues of United States Postal Service
			 generated through activities under this Act.
				(3)Expenditures
			 from Postal Service Sustainability FundAmounts in the Postal
			 Service Sustainability Fund shall be available, as provided by appropriation
			 Acts, in any year for use by the United States Postal Service to make capital
			 improvements to its infrastructure (including vehicles and facilities) to
			 benefit the environment.
				4.Program
			 Requirements for Phase II
			(a)Report by the
			 Inspector GeneralNot later
			 than 60 days after the submission of the report required under section
			 3(d)(6)(B)(i), the Inspector General of the United States Postal Service shall
			 review such report and submit to the Secretary a separate report with
			 recommendations for specific vehicles and charging stations for Phase
			 II.
			(b)Teams for
			 productionOn the basis of the report required under section
			 3(d)(6)(B)(i) and the report of the Inspector General of the United States
			 Postal Service required under subsection (a), the Secretary shall select the
			 recipient or recipients for awards of funds for Phase II for the production and
			 delivery of 10,000 electric postal delivery vehicles and 12,000 charging
			 stations.
			5.Buy American
			 priorityIn awarding funds for
			 Phase I and Phase II of the program established pursuant to section 2(a), the
			 Secretary shall give priority to applicants that have demonstrated commitment
			 to—
			(1)if sufficient and
			 reasonably available commercial quantities of a satisfactory quality are
			 available, using—
				(A)only such
			 unmanufactured articles, materials, and supplies as have been mined or produced
			 in the United States; and
				(B)only such
			 manufactured articles, materials, and supplies as have been manufactured in the
			 United States substantially all from articles, materials, or supplies mined,
			 produced, or manufactured, as the case may be, in the United States; and
				(2)entering into
			 contracts, with respect to any area of interest under this Act, that contain a
			 provision that in the performance of the work of a contractor, subcontractors,
			 material men, or suppliers, shall use—
				(A)only such
			 unmanufactured articles, materials, and supplies as have been mined or produced
			 in the United States; and
				(B)only such
			 manufactured articles, materials, and supplies as have been manufactured in the
			 United States substantially all from articles, materials, or supplies mined,
			 produced, or manufactured, as the case may be, in the United States.
				6.Information
			 ClearinghouseThe Secretary,
			 as part of the program established pursuant to section 2(a) and in compliance
			 with Federal and State laws, shall collect and make publicly available
			 information on the cost, performance, and other technical data regarding the
			 deployment and integration of electric drive vehicles, charging stations, and
			 Vehicle-to-Grid and other grid services, including the reports required under
			 section 3(d)(6)(B). The Secretary shall establish rules for access to such
			 information in a manner to protect proprietary information and to ensure that
			 disclosing entities are not placed at a competitive disadvantage.
		7.ExemptionActivities or services provided by the
			 United States Postal Service arising from the program established pursuant to
			 section 2(a) shall be exempt from restrictions under section 404(e) of title
			 39, United States Code, and any regulation or order promulgated
			 thereunder.
		8.DefinitionsIn this Act:
			(1)The term
			 aggregator means a independent intermediary in the power industry
			 that combines and coordinates the power needs of multiple vehicles during
			 recharging and acts as a liaison between a Regional Transmission Operator or
			 Independent System Operator and owners of battery packs and electric
			 vehicles.
			(2)The term
			 charge level set-points and protocols means guidelines issued by a
			 battery manufacturer for the range of charge levels that a battery pack should
			 be operated within in order to attain a given number of charge cycles, life
			 duration, or other key performance metrics.
			(3)The term
			 coordinating entity means the entity that receives an award of
			 funds for the area of interest under section 3(d)(6).
			(4)The term
			 cycle life means the total number of charge and discharge cycles a
			 rechargeable battery cell or pack can sustain before the end of life of such
			 battery cell or pack (meaning the battery cell or pack is capable of delivering
			 only 80 percent of its initial rated ampere-hour capacity).
			(5)The term
			 depth of discharge means the amount of energy that has been
			 removed from a battery (or battery pack), typically expressed as a percentage
			 of the total capacity of the battery.
			(6)The term
			 Electric Vehicle Battery Pack means a battery pack that—
				(A)has a maximum
			 nominal voltage between 300 and 600 volts of direct current;
				(B)is capable of
			 being exchanged with other Electric Vehicle Battery Packs within 4 hours within
			 the given vehicle or powertrain for which it is configured;
				(C)has an
			 advanced-chemistry design and an anticipated cycle life without replacement of
			 a minimum of 7 years under normal driving conditions;
				(D)if lithium-ion,
			 has passed UN safety tests prior to deliveries of the test fleet;
				(E)is capable of
			 satisfying the requirements under the program established pursuant to section
			 2(a) with respect to a vehicle or powertrain for which it is configured;
				(F)is Vehicle-to-Grid
			 Compatible; and
				(G)with respect to a
			 specific powertrain or vehicle in the test fleet, is designed to be
			 interchangeable and, to the extent practicable is produced in equal quantities
			 of 3 sizes of 20 kilowatt-hours, 30 kilowatt-hours, and 40 kilowatt-hours of
			 useful kilowatt-hour capacity, respectively.
				(7)The term
			 Environmental Protection Agency urban driving cycle means a test
			 driving cycle incorporating a series of data points representing the speed of a
			 vehicle versus time used by the Environmental Protection Agency to test and
			 measure vehicle emissions.
			(8)The term
			 existing United States Postal Service Long Life Vehicle means a
			 United States Postal Service Long Life Vehicle—
				(A)originally
			 produced by Grumman Allied Industries, Inc.; and
				(B)used in 2009 for
			 postal delivery.
				(9)The term 50 percent-derated US06
			 urban driving cycle means a test driving cycle in which the vehicle
			 speed is 50 percent of that listed in the US06 driving cycle for each one
			 second interval.
			(10)The term
			 Federal motor vehicle standards means the standards under part 571
			 of title 49, Code of Federal Regulations.
			(11)The term
			 financial interest means any interest in, or affiliation with, an
			 applicant for an award of funds under the program established pursuant to
			 section 2(a) in the 12 months prior to the date of application for such an
			 award of funds. A financial interest includes—
				(A)an ownership
			 interest that is more than 1 percent of equity or bonds outstanding;
				(B)a loan or other
			 financial arrangement; and
				(C)employment (not
			 including legal or consulting services) or arrangements for future
			 employment.
				(12)The term
			 grid services mean the provision of services of monetary value to
			 the power grid, including—
				(A)regulation;
				(B)quick response
			 emergency power at the grid level to prevent cascading shutdowns;
				(C)at the
			 distribution system level, reducing load at substations and transformers at
			 critical times when the grid is overloaded; and
				(D)the balancing of
			 intermittent renewable energy sources, such as wind.
				(13)The term
			 Independent System Operator has the meaning given such term in
			 section 3(28) of the Federal Power Act (16 U.S.C. 796(28)).
			(14)The term
			 lifetime energy means the total energy available from a battery
			 pack when operated using manufacturer defined depth-of-discharge and charge
			 level set-points and protocols (including thermal management) during the period
			 from its first use to the charge cycle when the battery pack can only be
			 charged to 80 percent of its nameplate capacity.
			(15)The term
			 nameplate capacity means the nominal maximum energy capacity of a
			 battery pack.
			(16)The term
			 Phase I means the portion of the program established pursuant to
			 section 2(a) that occurs before Phase II.
			(17)The term
			 Phase II means the portion of the program established pursuant to
			 section 2(a) required under section 4, the production, deployment, and
			 installation of the vehicles and charging stations described in section 4(b),
			 and the reports required under section 3(d)(6)(B)(ii).
			(18)The term program start date
			 means a date designated by the Secretary in consultation with the United States
			 Postal Service that is not later than 90 days after the date of the first award
			 of funds under the program established pursuant to section 2(a).
			(19)The term
			 qualification means activities after the design phase that
			 demonstrate that certain requirements are met by a product, including—
				(A)with respect to
			 vehicles produced and delivered pursuant to this Act, meeting the Federal motor
			 vehicle safety standards that require crash tests and data analysis; and
				(B)with respect to
			 lithium ion Electric Vehicle Battery Packs developed and delivered pursuant to
			 this Act, passing UN safety tests before vehicle deliveries begin.
				(20)The term Regional Transmission
			 Organization has the meaning such term in section 3(27) of the Federal
			 Power Act (16 U.S.C. 796(27)).
			(21)The term
			 regulation means, with respect to electric energy markets,
			 continuous adjustment of and balancing of load and generation in response to a
			 real time signal to maintain the grid frequency of 60 Hertz.
			(22)The term
			 right hand drive means, with respect to a vehicle, that the
			 driving seat and controls of such vehicle are on the right side of such
			 vehicle.
			(23)The term
			 Secretary means the Secretary of Energy.
			(24)The term
			 spinning reserves means available storage capacity that is
			 infrequently called upon to provide power to the power grid in response to a
			 real time signal in the event of an unplanned power shortage.
			(25)The term
			 test fleet means the fleet of vehicles delivered pursuant to Phase
			 I.
			(26)The term UN
			 safety tests means the protocols and safety standards required for the
			 safe transit of dangerous goods, including lithium ion batteries, as
			 established by the United Nations Transport of Dangerous Goods subcommittee.
			(27)The term
			 useful-kilowatt-hour means the energy capacity of a battery pack
			 when operated within depth of discharge ranges established by the manufacturer
			 to achieve cycle life, lifetime energy, longevity, and other performance goals
			 of the battery pack.
			(28)The term
			 US06 driving cycle means a test driving cycle used by the
			 Environmental Protection Agency designed to simulate aggressive vehicle
			 operation and used in the 5-cycle fuel economy measurement that incorporates
			 fuel economy values from 5 different emission test cycles to get an overall
			 fuel economy estimate to reflect real world driving.
			(29)The term
			 Vehicle-to-Grid means use of an electric drive vehicle (battery,
			 fuel cell, or hybrid) to provide power to the power grid for various uses while
			 the vehicle is parked.
			(30)The term
			 Vehicle-to-Grid Compatible means—
				(A)with respect to a
			 Electric Vehicle Battery Pack delivered under the program established pursuant
			 to section 2(a)—
					(i)is
			 capable of recharging from an external source of electric energy at a rate of
			 at least 15 kilowatts continuous; and
					(ii)is
			 capable of discharging electric energy from the vehicle to the power grid at a
			 rate of at least 15 kilowatts continuous; and
					(B)with respect to a
			 vehicle delivered under the program established pursuant to section
			 2(a)—
					(i)is equipped with
			 an Electric Vehicle Battery Pack that meets the requirements under subparagraph
			 (A);
					(ii)is
			 capable of drawing motive power from a battery with useful-kilowatt-hour
			 capacity of at least 15 kilowatt-hours; and
					(iii)is
			 equipped with on-board communications hardware and software that allow for the
			 external computer control of the direction and rate of battery charging and
			 discharging by an aggregator.
					9.Authorizations of
			 appropriations
			(a)Phase I
				(1)All-electric
			 trucksThere are authorized to be appropriated $125,000,000 to
			 carry out the area of interest under section 3(a)(1).
				(2)New electric
			 United States Postal Service Long Life Vehicles and Derivative Electric
			 VehiclesThere are authorized
			 to be appropriated $415,000,000 to carry out the area of interest under section
			 3(a)(2).
				(3)Electric drive
			 powertrainsThere are
			 authorized to be appropriated $480,000,000 to carry out the area of interest
			 under section 3(a)(3), with not more than one-fourth of such amount to be used
			 for the design, production, and delivery of plug-in hybrid electric vehicle
			 powertrains.
				(4)Conversion of
			 existing United States Postal Service Long Life VehiclesThere are authorized to be appropriated
			 $35,000,000 to carry out the area of interest under section 3(a)(4).
				(5)Plug-in hybrid
			 electric vehiclesThere are
			 authorized to be appropriated $60,000,000 to carry out the area of interest
			 under section 3(a)(5).
				(6)Charging
			 stationsThere are authorized
			 to be appropriated $60,000,000 to carry out the area of interest under section
			 3(a)(6).
				(7)Smart grid
			 technologyThere are
			 authorized to be appropriated $140,000,000 to carry out the area of interest
			 under section 3(a)(7).
				(8)Lithium ion
			 battery repurposingThere are
			 authorized to be appropriated $30,000,000 to carry out the area of interest
			 under section 3(a)(8).
				(9)Standards and
			 safety policyThere are
			 authorized to be appropriated $25,000,000 to carry out the area of interest
			 under section 3(a)(9).
				(10)Charge and use
			 data collectionThere are
			 authorized to be appropriated $15,000,000 to carry out the area of interest
			 under section 3(d)(1).
				(11)Charging and
			 Vehicle-to-Grid data collectionThere are authorized to be appropriated
			 $15,000,000 to carry out the area of interest under section 3(d)(2).
				(12)Assessment of
			 mission requirementsThere
			 are authorized to be appropriated $7,500,000 to carry out the area of interest
			 under section 3(d)(3).
				(13)Economic and
			 environmental impactsThere
			 are authorized to be appropriated $7,500,000 to carry out the area of interest
			 under section 3(d)(4).
				(14)Education and
			 outreachThere are authorized
			 to be appropriated $5,000,000 to carry out the area of interest under section
			 3(d)(5).
				(15)Coordination,
			 overall assessment, and summary report on Phase IThere are authorized to be appropriated
			 $25,000,000 to carry out the coordination and report aspects of the area of
			 interest under section 3(d)(6).
				(16)Accelerated use
			 testing of Battery PacksThere are authorized to be appropriated
			 $20,000,000 to carry out the testing under section 3(e)(1).
				(17)Accelerated use
			 testing of powertrainsThere are authorized to be appropriated
			 $15,000,000 to carry out the testing under section 3(e)(2).
				(18)Job
			 trainingThere are authorized to be appropriated $5,000,000 to
			 the Secretary during Phase I for the training of United States Postal Service
			 employees for maintenance of postal electric vehicles delivered pursuant to
			 this Act and installation and maintenance of related infrastructure.
				(19)Additional
			 awardsThere are authorized
			 to be appropriated $20,000,000 to the Secretary during Phase I, for making
			 additional awards of funds, at the discretion of the Secretary, to address
			 other related issues, such as cold-weather performance of vehicles and
			 batteries, possible integration into rural postal deliveries, and in-vehicle
			 enhancements.
				(b)Phase
			 IIThere are authorized to be appropriated to the Secretary
			 $450,000,000 for the production and delivery of the vehicles and the
			 installation of charging stations described in section 4(b).
			(c)Administration
			 and trainingFrom the funds appropriated pursuant to subsections
			 (a) and (b), in an amount not to exceed $2,000,000 in each fiscal year, the
			 Secretary shall reimburse the United States Postal Service and the Inspector
			 General of the United States Postal Service for any costs incurred in
			 administering the program established pursuant to section 2(a).
			
